    Case: 1:18-cv-06669 Document #: 60 Filed: 03/08/19 Page 1 of 3 PageID #:219




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

HYER STANDARDS, LLC,                      )
                                          )
            Plaintiff,                    )
                                          )
       v.                                 )     Case No. 18-CV-06669
                                          )
SUPER G CAPITAL, LLC, MULTIPOINT,         )
INC., AND ASHLEY ISENBERG,                )
            Defendants,                   )
_____________________________________________________________________________

      MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR DEFENDANTS

       Pursuant to Local Rule LR 83.17 of the Northern District of Illinois, Mason S. Cole and

Stephanie Matthews of Cole Sadkin, LLC move this Court for leave to withdraw as attorneys for

Defendants Multipoint, Inc., Ashley Isenberg and Super G Capital, LLC, and in support thereof,

states as follows:

       1.      Movant Cole Sadkin LLC filed appearances on behalf of Defendants Multipoint,

Inc. and its indemnitee, Super G Capital, LLC Ashley Isenberg in the instant action.

       2.      The parties agreed to participate in a Settlement Conference, scheduled for 5/1/19

with Magistrate Cummins, with a letter of the parties’ settlement positions due from these

Defendants on April 3, 2019. The state of pleadings is currently stayed and Defendants intend to

file their Answer and Counterclaim if the case is not resolved by the settlement conference.

       3.      Movant has maintained a large unpaid balance due from Multipoint that resulted in

an irreconcilable breakdown of communications with the client and the inability to continue as

counsel for all Defendants.

       4.      This motion will not delay the trial of this matter and should not result in any

prejudice to Defendants.

                                               1
    Case: 1:18-cv-06669 Document #: 60 Filed: 03/08/19 Page 2 of 3 PageID #:219




       5.      The last known address of Defendant Multipoint, Inc. is 415 N. Sangamon, 3rd Fl.

Front, Chicago, Illinois 60642, jordan@multipointcorp.com.

       6.      The last known address of Defendant Ashley Isenberg is 2733 W. Belden, Apt. 307,

Chicago, Il 60647, ashleymirch@gmail.com.

       7.      Super G Capital LLC, an indemnitee of Multipoint, has been notified through its

counsel Von Briesen & Roper SC, 411 E. Wisconsin Ave., Ate. 1000, Milwaukee, WI 53202.

       8.      Pursuant to Local Rule LR83.17, Cole Sadkin, LLC has sent the Notice of Motion

and this Motion to Withdraw to the addresses above by certified mail, return receipt requested;

and by e-mail, to Defendants.

       9.      Movant requests that Defendants be provided at least within thirty (30) days after

entry of the order of withdrawal, to file their appearances or to appear through counsel, containing

therein an address at which service of notice or other papers may be had upon them.

       WHEREFORE, movant Cole Sadkin LLC requests that this Court enter an order granting

Mason S. Cole and Stephanie L. Matthews of Cole Sadkin, LLC leave to withdraw as attorneys in

this action, and granting the defendants in this action at least thirty (30) days or such additional

reasonable time to obtain substitute counsel.

Date: March 8, 2019                             Respectfully Submitted,


                                                By:    /s/Mason S. Cole, Cole Sadkin, LLC
                                                         Withdrawing Counsel for Defendants

                                                and:   /s/Stephanie Matthews, Cole Sadkin LLC
                                                        Withdrawing Counsel for Defendants
Cole Sadkin, LLC
20 South Clark Street, Suite 500
Chicago, IL 60603
mcole@colesadkin.com
(312) 548-8610
Firm No. 49001

                                                  2
    Case: 1:18-cv-06669 Document #: 60 Filed: 03/08/19 Page 3 of 3 PageID #:219




                                CERTIFICATE OF SERVICE

        I, Mason S. Cole, an attorney, hereby certify that on March 8, 2019, I caused to be served
the enclosed MOTION TO WITHDRAW upon the parties of record listed below, through the
court’s electronic filing service and by email delivery:

               For Hyer Standards, LLC:
               Sean A. Bukowski
               sbukowski@nashlaw.com
               Ryan R. Graff
               rgraff@nashlaw.com

               For Super G Capital LLC:
               Mark E. Schmidt
               Nicholas D. Castronovo
               mschmidt@vonbriesen.com
               ncastron@vonbriesen.com

               For Worldpay:
               Trevor J. Illes
               David C. Pope
               dpope@beneachlaw.com
               tilles@beneschlaw.com

               For Multipoint, Inc. (Via email and Certified U.S. Mail)
               Attn: Jordan Mirch
               415 N. Sangamon
               Chicago, IL 60642
               jordan@multipointcorp.com

               For: Ashley Isenberg (Via email and Certified U.S. Mail)
               2733 W. Belden, Apt. 307
               Chicago, IL 60647
                     Ashleymirch@gmail.com

                                               /s/ Mason S. Cole
                                             Cole Sadkin, LLC
                                             Firm No. 49001
                                             20 South Clark Street, Suite 500
                                             Chicago, Illinois 60603
                                             mcole@colesadkin.com
                                             (312) 548-8610



                                               3
